Charles P. Scully: -- even a question by (Inaudible). No, Justice Harlan, I'm sorry.[Laughter] I'm sorry, Justice Harlan. And -- and as I understand the question, it is directed at the brief with the Board in the portion I assumed that attempts to distinguish between alleged, procedural and substantive rights, am I correct in that assumption?
Speaker: (Inaudible)
Charles P. Scully: Well, I think if I may then --
Speaker: (Inaudible)
Charles P. Scully: -- if -- if I say if I may then, I -- I perhaps should go back to the argument that I thought we had concluded with respect to the no man's land and attempt to point out that with respect, for example, with the State of California where we have no statutory provisions. We have a court coming in to apply a federal statute without any administrative procedures of any kind and with a very serious question existing as to whether or not the federal law could compel the State as part of this judicial operation in that field to apply administrative procedures. And then they would apply in that field a law which is consistent neither with the state law nor with the federal law. And so we submit that instead of their being a no man's land because of a declination and a refusal of the States to enter sure of a -- session agreement that it will create just the opposite result and we think the Garmon case is classic for that. Namely, that the considered judgment of Congress in enacting the Taft-Hartley law and its predecessor was to have a national uniform policy in which public rights would be enforced and in which the entrée by means of private suits for injunctions would be eliminated. To ensure that, they established the mean for an expert Board with extensive procedures to handle administratively what a court would neither have the -- the time nor the staff to do. And in order to have a uniform national standard, it is our argument under 10 (a) that they said to the state agencies, “We will cover the field of industrial relations. We invite you to participate, but we invite you to participate on conditions which will ensure that the application at the state level will be substantially identical with that at the national level.” And if you do not adopt that construction of 10 (a), then as this Court has previously indicated instead of having a no man's land when the Board declines jurisdiction but at least not having a multiplicity of applications in 48 different states, you will have the exact result which occurred in the Garmon case. In the Garmon case, as I stressed in the statement of facts, there was no time when the Board had presented to it, the alleged conduct going to the question of secondary boycott, but at that very same time, that conduct was presented to a trial court in San Diego. Now, it's our contention that if that information had been submitted to the Board initially rather than through the Superior Court and only a representation petition having been filed with the National Board, that on the record in this case when the Board had investigated that case, they would have found that there was jurisdiction under their yardsticks based upon the secondary boycott aspect. And we submit they would have found that the picketing which was peaceful in all respects was for organizational purposes and occurred only after the union representatives while at the invitation of the employer spoke to the man. The man said we want to join the union. The union representative then went into the employer's place of business and asked him to sign a contract. There was no question of representation. The question according to the union's contention on the record was his ability to pay the wage demanded. And yet, in spite of the fact that the employer will not follow up on that procedure and the union then strikes, we submit that we have the intervention at the state level of injunctive relief which is aimed at conduct which is guaranteed to the union under Section 7 of the Act, namely, a pure organizational picket line. But on the contrary, you have a determination by an initial trial court followed by an appellate court which specifically finds the item that there is an unfair labor practice under 8 (b) (2) of the Act. The very thing that Congress thought at the national level was so complex and -- and complicated that you needed an expert Board. And it's our argument accordingly that on the point which you have posed the question, that instead of the contention that there is a no man's land, that there is an area where the Board's can come in but the area has to -- the state boards can come in but they have to come in so that it will be operated in a mannequin system with the National Board.
Speaker: As I understand your argument that you within the state courts and courts enforced (Inaudible) system or authority that they had. Would that petition in other words to say the board -- the state board governed by state law and they -- or they do apply it, they can only apply it, is consistent with the federal law.
Charles P. Scully: Well, that's why I think that --
Speaker: And therefore, it takes that set of assumption and you have no (Inaudible) in the Garmon case?
Charles P. Scully: No, that's why I think the Garmon case is an excellent example because to -- to create, it must be consistent with the National Act whereby just (Inaudible) pleading as they did in our case, they alleged their -- the industry affecting interstate commerce, they alleged an unfair labor practice. The Board never had that information to determine it with respect to the unfair labor practice. You can allege facts sufficient in the State such as ours so that you can remove yourself from the application of the local law which renders the conduct legal. You can fail to apply to the Board which you've been exercising. The administrative remedies would have protected the conduct and by going down the middle with respect to the area where the Board declines and where the State does not have and under its basic local jurisdiction. You will have the third remedy device whereby you can obtain private injunctive relief in direct violation of the underlying theory of the Labor Management Relations Act solely by failing to disclose fully to the Board, the information that it can review. And so, the Board will never be in a position and contrary to the statement by this Court in the Garner case. This Court in the first instance will have the primary power and duty to review and decide that determination rather than the Board.
Felix Frankfurter: I'd be grateful to you, Mr. Scully, if you would tell me under what answer to this problem you wouldn't have a moment of injustice.
Charles P. Scully: I doubt that you could give answer to that, Your Honor.
Felix Frankfurter: All right. So that the problem of no man's land was very unreal to answer --
Charles P. Scully: That's right.
Felix Frankfurter: -- the question.
Charles P. Scully: That's right. With respect to the second portion of your question if I understood it correctly, Mr. Justice, it appears to go to the question that the Board argues that by the mere declination of power, there is a revitalization of a reserve power in the State to take jurisdiction over the area that Congress has originally vested in the Board. Our position on that contention is that when Congress exercised its legislative authority, it went to the full scope of its authority as indicated in the (Inaudible) decision that discretion with respect to permitting the occupancy by the States of the area which Congress gave to the Board, the discretion that was to be exercised was the discretion of the Board, but that it was hand hemmed in with the conditional requirements set forth in Section 10 (a) of the Act. And that accordingly, the mere declination would not be sufficient.
Earl Warren: Mr. Archer.
James W. Archer: If the Court please. The outset I'd like to state briefly, the issue as I view it in our case and that is simply this that may a state court enjoin concerted union activity tortious under our state law and likewise, violative of the federal laws where the Regional Director of the NLRB has conducted an investigation and declined to take jurisdiction. I want to emphasize that I said that the active days of the union here were tortious under our California state law contrary to Mr. Scully's contention that they were lawful activities and I will come to that in a moment. I also want to emphasize the fact that I indicated that the matter was investigated by the National Labor Relations Board by a field examiner and it is so recorded in the records in this case. Perhaps, the inadvertent misstatements of Mr. Scully in respect to the activities of the unions rises out of the fact that neither he nor any person appearing on the union's brief in this Court participated in the trial of this case in the lower court or appeared in the appellate courts of California. A study of the record however will indicate conclusively that the nature of the activities were unlawful under California law. The plaintiff employers here are engaged in the retail lumber business at the little town of Escondido. They employed eight men. The representatives of the two unions and this Building Trades Council called upon them and asked them to sign a contract. They were afforded an opportunity to discuss their proposals with the eight employees on two separate occasions. The men did not indicate at any time a desire to join the union or any interest in it contrary to what Mr. Scully stated here a few moments ago. The examination of the findings and of the opinion of the Court, the majority opinion indicate that without any uncertainty that --
Earl Warren: Mr. Archer, how did the -- how did the opinion of the Court treat that question of -- of whether it was a violation of -- of California law? The reason I asked that is because the dissenting opinion on page 54 says, "Before discussing those points, it should be observed that under our law, defendant's activity is lawful and hence neither damages nor injunctive relief is proper. The majority does not question this proposition. The rule was stated the citation of many supporting authorities."
James W. Archer: Well, I think with due deference to Justice Carter, he is in error, Your Honor. I do not believe that the majority opinion holds that this conduct is lawful wherein they cite on page 52 of the record containing the majority opinion of the Supreme Court, the end of the second paragraph commencing on that page concerted labor activities for such a purpose, thus were unlawful under the federal statute.
Earl Warren: Just a moment, what page did you say?
James W. Archer: I beg your pardon, sir. 52 of the record, which is the opinion of the majority of the Court.
Earl Warren: Oh, yes, yes, I found it. Thank you.
James W. Archer: In middle of the second paragraph commencing on that page, continue in reading, and for that reason, we're not privileged under California law. They cite Park & Tilford and the Lillefloren versus Superior Court cases. Now, in the Park-Tilford case --
Hugo L. Black: But they say there, I don't quite understand your --
James W. Archer: I beg your pardon, sir?
Hugo L. Black: I don't quite understand your citing that sentence of settling your problem.
James W. Archer: Well, I --
Hugo L. Black: They did because they say that they were -- it was unlawful in California because it's unlawful under -- under federal law.
James W. Archer: With that privilege. Now, what I have come to, sir, is this that in those two cases, Park-Tilford and that Lillefloren case, California recognized for the first time, although I must confess it was not too great clarity, the difference between recognition or picketing and organizational picketing. In the Park-Tilford case, they dissolved a portion of an existing injunction on the ground that -- that portion of it would prohibit organizational picketing. They upheld that portion of the injunction, excuse me, that supported a demand for the immediate signature of a contract holding that that was unlawful under California law long prior to it being unlawful under the Taft-Hartley amendment. So California as of Park-Tilford case recognized that recognitional picketing, a demand that an employer places men in the union prior to there being any indication that the employees as such have designated the union to be their bargaining agent or a majority was unlawful and contrary to the policy of the State of California. Now by strange coincidence, the Lillefloren case cited there, subsequently, the 31 California case was an opinion written by Mr. Justice Carter who wrote the dissent in this case. And in that case, he dissolved then in or that he on behalf of the five other justices of our Supreme Court comprised of seven, pointed out that a demand for a closed shop would be unlawful citing at Park & Tilford case. And he restates that the order should have restrained only the unlawful demand for the close shot. On this question of the California law on recognitional picketing as distinguished from organizational picketing, I would like to direct Your Honor's attention to a very authoritative article that has appeared in the December issue of the Stanford University Laws Journal, law review. Stanford Law Review, December 1956, it was published subsequently to the printing of these briefs with its very authoritative and it draws this distinction which I am endearing to draw for you that California now recognizes a difference at least at times it recognizes a difference between recognitional picketing and organizational picketing. And the Court here found that it's -- this fell in the former category as being an unlawful demand for a closed shop violative of both the federal and the state law.
Earl Warren: Is there any other language in the opinion other than that that you read bearing upon whether it is unlawful under state law?
James W. Archer: No, Your Honor, there is not. Unfortunately, it was not stated with more precision but it believed to be the intention of the author of the opinion and the majority that they were making that distinction but did not state it with precision. The findings in this case that I started to mention when Judge Warren asked me a question to indicate contrary to Mr. Scully that the -- the fourth finding found on page 14 that said employees have indicated they do not desire to join or be represented by any of the defendants. And then at the top of page 15, the Court found that the unions did not intend to induce the employees or plaintiff to join the said union or to educate them as to the advantages of benefits of unionization, so that it was strictly a recognitional picket line that confronted us. Now, we sought aid of NLRB on May 7th as Mr. Scully indicated. And on May 21, the field examiner advised us in writing, "On the basis of the information submitted in your letter of May 20th, it is impossible for this office to process further your petition. The amount of business done by Valley Lumber Company, the name of the co-partnership of the Garmon, is insufficient for the Board to assert jurisdiction on the basis of previous Board decisions." Then on May 29, after the field examiner had made his report to the Regional Director, the Regional Director, Mr. Howard F. Laverne wrote to the Valley Lumber Company at Escondido and the -- and the second paragraph of his letter reads as follow, "As a result of the investigation, it appears that in the view of the scope of the business operation involved, it would not effectuate the purposes of the National Labor Relations Act to institute further proceedings at this time. And I am therefore dismissing the petition in this matter." Now, I have read that to Your Honor because in the opinion of the majority at page 49, excerpts from those two letters are quoted in the opinion. Unfortunately in the second quote, they omitted the language where there are some asterisks there before the close of the quote. They left this language out, "And I am therefore dismissing the petition in this matter." I think it is of importance in view of some of the questions that have been asked to counsel today regarding these budgetary and other considerations, administrative considerations that in our declination here, they used the language, it would not effectuate the purposes of the National Labor Relations Act to institute further proceeding. So at that point, we appeal to the Court and obtain our -- our injunction. Now, the -- some question was raised in the briefs as to the fact that we had -- did not ask for an unfair labor practice charge or sought that relief. There is a discussion of that in the record in this case and the testimony of Mr. Waddell that he discussed that with Mr. Laverne's office on the telephone. And as a result of that, he concluded not to endeavor to file one. We did not take the position that the union's activities constituted an unfair labor practice. Our position and our theory of the case which is spelled out in just those words, our theory is in page 199, top of that page of the record, Mr. Waddell under cross-examination by Mr. Weiland of San Diego stated the design of the complaint in the case that if we acceded to the demand of the unions, we would then be compelled to violate the Act and not that the demand itself was a violation. But if we acceded to it, we were then being put in the position of -- of being in violation of law, and therefore, the demand was unlawful. Now, I would like to --
Harold Burton: Is it page 199?
James W. Archer: 199, sir, the top of the page commencing that the line, "Our theory was that it charges the violation of the law of the State of California and that the ultimate object was to compel the plaintiff to sign a contract which would, if enforced, result in violation of paragraph (a) of Section 158."
Hugo L. Black: Is that the closed shop provision?
James W. Archer: Yes, sir.
Hugo L. Black: Is that the basis on which the Supreme Court of the State affirmed the issuance of the injunction?
James W. Archer: Yes, sir.
Hugo L. Black: In the ground that it was -- was unlawful because of the violation of the Federal Act.
James W. Archer: Well, they don't say -- say that, Your Honor. They --
Hugo L. Black: They say -- I gather that one argument is that since the ultimate objective is considered, the economic pressure was to obtain a closed shop which is at proper labor objective under the law of California. The purpose of picketing was not unlawful and then they go ahead over the next page and say that, "However, it is unlawful under the Federal Act."
James W. Archer: Yes and then in support of that, they cite the two cases in California.
Hugo L. Black: Those were the cases which as I read them had held that it was lawful to have a closed shop in California.
James W. Archer: Are you referring now, sir to --
Hugo L. Black: Park & Tilford.
James W. Archer: Park & Tilford?
Hugo L. Black: Yes.
James W. Archer: It's -- it's lawful to have an organizational picket line for that purpose.
Hugo L. Black: Yes.
James W. Archer: But it is not lawful to couple that with a demand that it be signed prior to their being any showing of representation. That's the holding of the Park & Tilford.
Hugo L. Black: May I ask you this question? The Government takes the position as I understand it. Maybe I'm wrong about that brief. They take the position, the state as the power to enforce the Taft-Hartley Act that it can go ahead just as you would on the FELA case and try these issues where the Board has declined to act but in trying and the State must follow the Taft-Hartley Act. Did the State here follow the Taft-Hartley Act or was there a relief granted which is inconsistent with the Taft-Hartley Act?
James W. Archer: No, sir. The relief grant was consistent with Taft-Hartley and consistent with California law on this subject.
Hugo L. Black: If you -- you take the position that the state law, that is here enforced, has enforced substantive state law the same which -- is that which is in the Taft-Hartley Act and that the procedural relief granted is the same that would have been granted in the Taft-Hartley Act.
James W. Archer: Well, the same end result.
Hugo L. Black: What?
James W. Archer: If you have to go, you have to go --
Hugo L. Black: Is it -- is it consistent with the policy of the Taft-Hartley Act to issue an injunction such as they did here of peaceful picketing?
James W. Archer: Well, yes, Your Honor, if -- because of the secondary boycott aspect of the picketing, an activity of the union here, that face of it would have been stopped under the Act.
Hugo L. Black: Was it a limited injunction or was it -- did it have any limitation?
James W. Archer: It had only the limitation that they would have to seize picketing until they represented the employees. In other words, they could have had an organizational picketing -- picket line inviting or inducing the man to join the union.
Hugo L. Black: If they can get a majority?
James W. Archer: Right.
Hugo L. Black: Well, suppose under the fifth Taft-Hartley Act, do they have to have a majority?
James W. Archer: Yes.
Hugo L. Black: Have to have majority in order to be able to picket?
James W. Archer: No, no. I beg your pardon, sir.
Hugo L. Black: Well, do --
James W. Archer: You have to have -- I didn't know what -- I -- I missed what you said.
Hugo L. Black: Well in -- the State has held that they cannot picket if they have a minority, isn't it? The minority cannot picket.
James W. Archer: No. The State has not so held, sir. The State has held that they can picket to get a membership to invite them or induce them but they cannot picket for a demand that the contract be signed forthwith --
Hugo L. Black: Is that --
James W. Archer: -- correctly would be employed.
Hugo L. Black: (Voice Overlap) limited to them?
James W. Archer: Yes, sir.
Hugo L. Black: Where is the order?
James W. Archer: It's -- well, it's quoted in the opinion of the court or during -- near the beginning.
Hugo L. Black: Is the order -- is the order in -- in the record?
James W. Archer: Page 45, Your Honor, right under the -- in the last paragraph, they are right under those figure $1000 damages, then there is the quote of the entire injunctive order.
Hugo L. Black: That's all of it?
James W. Archer: Yes, sir.
Hugo L. Black: That enjoins him from picketing.
James W. Archer: Yes, sir.
Hugo L. Black: Can't picket at all?
James W. Archer: Well, when the last clause -- until defendants or anyone or more of them have been properly designated as the collective bargaining representative, the plaintiff's employee or an appropriate unit thereof.
Hugo L. Black: In other words, it says that no -- no -- none of them can picket. It can't picket under the law they have adopted here just peacefully unless they represent a union that has already been accepted as the bargaining agent of the company.
James W. Archer: Oh, no, you have to read --
Hugo L. Black: I thought you said that.
James W. Archer: No, I beg pardon, sir. You have to read that to get the purport of it of it -- that the picketing was to -- in order to, in the middle of the paragraph, to compel plaintiffs to execute a contract. Now, there's where the -- the difference lies between a prohibition against peaceful picketing to induce the employees to join and that prohibition against in order to compel the plaintiffs to execute any contract with the defendants requiring the plaintiffs to discriminate with respect to conditions of employment. The -- the recognitional type of demand ignoring the -- or avoiding the effort to invite the employees to join the union. They just take the shortcut of coming in and say, “Here, we have a contract, you sign it, put your men in the union.” And an employer says, “Well, may I ask my men or will you ask my men if they want to be in a union.” The men are asked by the representatives of the union and they say, “We don't care to join your union.” And the union says, “Well, you're going to sign for the employer. You're going to sign the contract anyway or you have pickets.” And you have -- men are following the tracks in this case and calling on costumers and asking them not to trade with the Valley Lumber Company and stopping incoming shippers.
William J. Brennan, Jr.: Mr. Archer --
James W. Archer: Yes sir.
William J. Brennan, Jr.: -- in further of your point that if the Board had taken this case and had applied to a Federal District Court for a injunctive relief, this is the kind of injunction that the Board would have it obtained?
James W. Archer: I think it would, Your Honor, with respect to the unlawful secondary boycott activities.
William J. Brennan, Jr.: Well, what about with respect to the recognition of picketing?
James W. Archer: That I do not know of whether or not they would draw that distinction between this recognitional picketing and organizational picketing. That's a rather a -- a --
William J. Brennan, Jr.: Indications are rather the other way, aren't they?
James W. Archer: I beg your pardon?
William J. Brennan, Jr.: I said the indications are rather the other way, aren't they?
James W. Archer: I don't think that this matter of the distinction between the two types of activity has been properly presented frankly.
William J. Brennan, Jr.: Well --
James W. Archer: I -- I think that it's -- it's --
William J. Brennan, Jr.: Of course, in the evidence that the Board will draw that distinction yet, is it?
James W. Archer: No, sir. But I feel that the courts are beginning to recognize the difference between the two. And that if we can continue to point out that there is a legitimate real difference between just going to an employer and demanding that he sign the contract and make his employees member of the union whether they wish to be or no and in picketing to invite them or to educate them. Maybe we can get these things straightened out.
Hugo L. Black: Well, even if the Board's contention is correct that 10 (a) does not mean what the other side is this.
James W. Archer: Yes, sir.
Hugo L. Black: And that the States can issue injunction such as they have, I don't mean with the language there --
James W. Archer: Yes, sir.
Hugo L. Black: -- under circumstances of this nature and -- but that the State must act consistently with the federal advocacy. I assume that it would be your burden to show not merely that the Board might or the law might sometimes hereafter to be consistent on what the State does, but it'd be necessary to hold that it's consistent with the federal law, wouldn't it?
James W. Archer: I think so.
Hugo L. Black: And that would have to be done in order to sustain what you have here even if the Board's position should be accepted.
James W. Archer: Yes, sir.
Hugo L. Black: And you have to take your position and do take the position that it is consistent.
James W. Archer: Yes, sir, we do.
Earl Warren: Mr. -- Mr. Archer, I'm not quite clear yet on your theory as to whether this is a state law or federal law that has been violated. You -- you called our attention to the top paragraph on page 199 --
James W. Archer: Yes, sir.
Earl Warren: -- as your theory where it says, our theory was that it charges the violation of the law of the State of California. In that, the ultimate object was to compel the plaintiffs to sign the contract which would have enforced result in the violation of paragraph (a) of Section 158. Now, I notice in your petition, on page 3, paragraph 6, that you make your recital of the misconduct and then say that because such conduct would be an interference with the collective bargaining rights secured to said employees by the National Labor Relations Act and would require the plaintiff to discharge in violation of the said National Labor Relations Act, new employees who refused or violated to join one of the said defendant unions within 30 days after their employment. Now, doesn't that allege a -- a violation of federal law as distinguished from state law and is that consistent with this paragraph on 199?
James W. Archer: I think it is, Your Honor.
Earl Warren: That's the thing that bothers me.
James W. Archer: I -- I think it is consistently --
Earl Warren: Yes.
James W. Archer: -- the idea of being that if the ultimate objective of the picketing is unlawful for any reason, state or federal, it's enjoinable under our law under the Park-Tilford and the other cases. Now (Voice Overlap) --
William J. Brennan, Jr.: (Voice Overlap) --
James W. Archer: -- there's one other case that -- I beg your pardon?
William J. Brennan, Jr.: Was there any suggestion that rather than -- as I understand it, this was a restraint against picketing period, to stop all picketing business.
James W. Archer: Yes, sir.
William J. Brennan, Jr.: Any suggestion at all that rather than that that the restraint, as I understand you to say, was the case of Park & Tilford merely against pursuit of the unlawful objective leaving -- allowing picketing if limited to organizational picketing?
James W. Archer: Yes, all right and in this case, sir, they could have picketed for organizational picketing.
William J. Brennan, Jr.: I know. Was there any suggestion that the restraint be limited to a picketing in pursuit of the unlawful objective allowing them to continue picketing for unlawful objective?
James W. Archer: They didn't -- they didn't request permission to picket lawfully. That subject was never raised in the lower court at any time that they were trying to go in and picket to invite the employees to join the union or induced them by organizational procedures to join. They stood pat on their demand that they can have a contract with the employer regardless of whether the employee they had signed up a single employee, so that was not an issue in the case.
Felix Frankfurter: I suppose you -- that you would not -- that you would not agree that the direct statement of your California law was just part of it on page 54 namely, and of our law, defendant's activity is lawful and to me the damages of injunctive relief is proper. The majority does not touch on this proposition.
James W. Archer: I -- I think that Judge Carter is wrong. And -- and he says in his -- his opinion in this Lillefloren case which is cited by the majority opinion in the Lillefloren case, 31 Cal.2d cited on page 52 after that statement, that it was not privilege under the California law. And Judge Carter there draws the very distinction in a very brief opinion when he draws the distinction between a recognitional and an organizational picket line. Apparently, he just doesn't forgot at this time, but he --
Hugo L. Black: Well, you suppose the majority read what he said?
James W. Archer: I don't know, sir.
Felix Frankfurter: (Inaudible)
James W. Archer: I would assume they all read it. I think that's fair to assume they all read both opinions, but --
Felix Frankfurter: Even the majority of questions, one that does assume that, of course, that would (Inaudible)
James W. Archer: Certainly. Yes, sir.
Felix Frankfurter: Well, moving on from there (Voice Overlap) --
James W. Archer: But to answer to -- to answer your question, it comes back to the same thing that I have said before that our courts have -- have recognized the difference and -- and yet, they just -- at times, they don't apply it to the -- to the factual situation.
Felix Frankfurter: To produce that distinction that (Voice Overlap) --
James W. Archer: Yes, they -- they --
Felix Frankfurter: (Inaudible) judge to go over to another point? What do you do with the discussion by the minority of the difficulty of California applying federal law? I'm referring to the discussion beginning at the bottom page 59 and over into 60.
James W. Archer: Well, I don't -- I don't see any problem there, Your Honor, any -- in -- in the labor of field anymore you have it in the other field. I was mentioning this morning --
Felix Frankfurter: That is a very great difference, being in the labor field and most other fields of the law or at least in those fields of law where the law hasn't determined by courts in issue and where the law gets its life to a very considerable extent from the prior determination of the administrative agents, references that may have been (Inaudible)
James W. Archer: It's a problem but --
Felix Frankfurter: -- about the Commission and it's the same as true of the National Labor Relations Board.
James W. Archer: It's -- it's --
Felix Frankfurter: -- and -- and behind that requirement as a legislation, a series of great view consideration of authority that these are so over such bearing, such elusive, multicolor, appropriate circumstances that you want some central body. Let's say, this is it and not leave it to the occasion of episodic determination of a court.
James W. Archer: Well, I -- I agree in part with that, Your Honor, but the -- the fallacy of -- of federal jurisdiction will say over this whole field is pointed up right here classically.
Felix Frankfurter: But that's what you -- you're enforcing that in this case.
James W. Archer: I am not here of my own volition.
Felix Frankfurter: I don't [Laughter] --
James W. Archer: I represent three little businessmen who had eight employees.
Felix Frankfurter: But you're trying to sustain the judgment.
James W. Archer: Yes, sir --
Felix Frankfurter: (Voice Overlap) --
James W. Archer: -- because I feel that they were then entitled to and I feel today they're just as entitled to and I know no law which says to the contrary.
Felix Frankfurter: I think we're -- I think you and the members of the Court are here on the same coercive process when you said with your own volition (Inaudible) because of our function.
James W. Archer: But I -- I mean to say, Your Honor, that the -- it's tragically almost ludicrous that you have to come to Washington D.C. to protect the rights of a business of that magnitude.
Felix Frankfurter: I couldn't sympathize anymore.
James W. Archer: And time is up. Thank you, sir. I -- may I take to just to call your attention to the fact that in our brief, we discussed at pages 28, 29 at set at some considerable length, the 10 (a) features -- interests you all.